Citation Nr: 1514191	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical and thoracic degenerative disc disease (DDD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include seborrheic dermatitis/folliculitis, skin rash, and hair bumps as due to an undiagnosed illness.

3.  Entitlement to service connection for cervical and thoracic DDD.

4.  Entitlement to service connection for a skin disorder, to include seborrheic dermatitis/folliculitis, skin rash, and hair bumps as due to an undiagnosed illness.

5.  Entitlement to service connection for a urinary tract infection (UTI) disorder, previously claimed as urological issues. 

6.  Entitlement to service connection for acid reflux, to include gastroesophageal reflux disease (GERD). 

7.  Entitlement to service connection for constipation, to include symptoms of diarrhea and gas. 

8.  Entitlement to service connection for abdominal pain.  

9.  Entitlement to service connection for headaches. 

10.  Entitlement to service connection for a heart disability, to include symptoms of chest pain and palpitations. 

11.  Entitlement to service connection for a bilateral knee disorder. 

12.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1984 to August 1993 including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied all service connection claims on appeal and denied a claim to reopen entitlement to service for cervical and thoracic DDD.  The Veteran appealed the denials of these claims in this decision, and the matters are now before the Board.  

The Veteran testified via videoconference from the RO in Nashville before the undersigned Veterans Law Judge in December 2014.  

The issues of entitlement to service connection for a skin disorder, acid reflux, abdominal pain, headaches, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a September 1998 rating decision, the RO in Atlanta, Georgia, denied the Veteran's claim for entitlement to service connection for cervical and thoracic DDD.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the September 1998 rating decision relates to previously unestablished facts necessary to substantiate the service connection claim for cervical and thoracic DDD. 

3.  By a September 1998 rating decision, the RO in Atlanta denied the Veteran's claim to entitlement to service connection for folliculitis.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

4.  Evidence received since the September 1998 rating decision relates to previously unestablished facts necessary to substantiate the service connection claim for a skin disorder, to include seborrheic dermatitis/folliculitis, skin rash, and hair bumps.

5.  The evidence is at least in equipoise as to whether the Veteran's cervical and thoracic DDD was caused by service and is otherwise etiologically related to military service. 

6.  The Veteran's UTI disorder, or any other urological disorder or symptoms, are not etiologically related to military service. 

7.  The Veteran's constipation disorder, to include symptoms of diarrhea and gas, is not etiologically related to military service. 

8.  The evidence is at least in equipoise as to whether the Veteran's heart disability, to include symptoms of chest pain and palpitations, qualifies as a medically unexplained chronic multisymptom illness, and is thus etiologically related to military service. 

9.  The Veteran's bilateral knee disorder is not etiologically related to military service.


CONCLUSIONS OF LAW

1.  The September 1998 Atlanta RO rating decision that denied entitlement to service connection for cervical and thoracic DDD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the September 1998 rating decision to reopen the Veteran's claim to service connection for cervical and thoracic DDD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The September 1998 Atlanta RO rating decision that denied entitlement to service connection for folliculitis is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

4.  New and material evidence has been received since the September 1998 rating decision to reopen the Veteran's claim to service connection for a skin disorder, to include seborrheic dermatitis/folliculitis, skin rash, and hair bumps.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The criteria for service connection for cervical and thoracic DDD have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.3 (2014).

6.  The criteria for service connection for current UTI have not been met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 4.3 (2014).

7.  The criteria for service connection for constipation, to include symptoms of diarrhea and gas, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 4.3.

8.  The criteria for service connection for a heart disability, to include symptoms of chest pain and palpitations, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 4.3.

9.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.3. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's cervical and thoracic DDD disability is an arthritic disability which is considered a "chronic disease," and is listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran is seeking to reopen previously denied claims to service connection for cervical and thoracic DDD and a skin disorder.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Atlanta RO denied the Veteran's claim to service connection for cervical and thoracic DDD in September 1998 because the record did not show evidence that the Veteran was involved in a motor vehicle accident in service, and because the evidence failed to establish any relationship between his current cervical and thoracic DDD with a disease or injury during military service.  Moreover, this rating decision also denied the Veteran's claim to service connection for folliculitis or a skin rash because this disorder was not due to an undiagnosed illness as it was a result of a known clinical diagnosis of folliculitis, which neither occurred in nor was caused by service.  The Veteran was informed of these decisions by a September 1998 letter and he did not appeal the decisions or submit new and material evidence within the one year appeal period.  Thus, the Board finds that the September 1998 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has contended numerous times that symptoms associated with his cervical and thoracic DDD relate to an in-service motor vehicle accident, and he has supplied additional details about this event.  Moreover, the record contains several VA examinations, including an examination in June 2010, in which the Veteran reported that his spinal symptoms were related to an in-service accident and the examiner assessed his current symptoms.  Likewise, since the September 1998 rating decision, additional evidence of symptoms regarding the Veteran's skin, including the Veteran's statements during the December 2014 Board hearing and a June 2010 VA examination, have been associated with the claims file.  In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffice as evidence of previously unestablished facts necessary to substantiate the service connection claims for cervical and thoracic DDD and a skin disorder, to include seborrheic dermatitis/folliculitis, skin rash, and hair bumps as due to an undiagnosed illness.  Thus, the claims to service connection for cervical and thoracic DDD and a skin disorder are reopened.

The Board notes that the September 1998 rating decision also denied service connection for "insomnia, chronic fatigue and memory/comprehension loss as due to an undiagnosed illness," which could be interpreted as part of a claim for sleep apnea.  However, the Board concludes that the previously denied claim is sufficiently differentiated from the present claim to service connection for sleep apnea because the Veteran did not have a diagnosis of sleep apnea prior to filing the present claim for sleep apnea and sleep disorder in February 2010.  Thus, discussion of the new and material evidence standard for service connection for sleep apnea is not required as this is a new claim. 

Cervical and Thoracic DDD

Initially, the Board notes that the Veteran has a current diagnosis of cervical DDD in the C5-6 and C6-7 as diagnosed in a June 2010 VA examination.  Likewise, the claims file includes many pieces of medical evidence showing that the Veteran has symptoms of DDD in his cervical and thoracic spine, including a VA treatment note as far back as February 1994 which noted that the Veteran's cervical spine had muscular spasms and that his thoracic spine had mild post-inflammation degenerative joint disease changes. 

The Veteran' service treatment records contain several complaints of neck and back pain.  Specifically, in July 1988, the Veteran complained of pain to his neck that was radiating down to his left shoulder, and in October 1989, he complained of pain in the back of his neck which would increase when he held his head down and that was present for four months.  He again complained of upper back pain in December 1992 which had lasted for six months, and he was noted as having tenderness in his cervical spine and muscle spasms.  However, his service treatment records also contain an August 1988 report of medical examination which noted that his spine and other musculoskeletal systems were normal.  

In January 1994, the Veteran filed a claim for "chronic neck and back pain" and indicated that the pain onset in 1991.  A January 1994 VA x-ray of the Veteran's cervical spine revealed that his vertebral architecture appeared unremarkable.  Alignment and disc spaces were preserved.  The neural foramina were intact, but there was mild cervical kyphosis compatible for changes of muscular spasm or related to radiographic positioning.  An x-ray of his thoracic spine from the same date appeared to show normal architecture.  The disc spaces were preserved, but tiny ligamental ossifications were noted anteriorly at some of the lower thoracic disc spaces between the levels of T7 and T11, which represented mild post-inflammatory degenerative changes.  

A February 1994 VA medical discharge note shows a diagnosis of neck spasms.  Likewise, the Veteran's muscle spasms on his neck and back were reported as a recurrent condition in an April 1994 VA medical note.  On physical examination in May 1994, mild edema and spasm were evident in the cervical spine and the Veteran had full range of motion with pain.  Another May 1994 VA medical record reported that the Veteran was a Persian Gulf War veteran status post motor vehicle accident from 1991, and that he complained of persistent and severe upper back pain associated with spasms and edema.  The Veteran again complained of intermittent upper back, neck, and shoulder pain in June 1994 to a VA physician who assessed him with chronic right trapezius muscle strain.  

In August 1997, the Veteran again contended that an injury to his right neck, shoulder, and back was due to an accident from 1991 in a statement in support of his claim.  

The Veteran was afforded a VA examination in October 1997 during which the examiner noted that his past medical history revealed that he was involved in a motor vehicle accident in 1990 in Saudi Arabia.  The examiner noted that he did not suffer any specific injuries, but that he has had neck pain, upper back pain, low back pain, right shoulder pain, and right wrist pain since then, and that this pain comes and goes.  The Veteran reported that he received these pains eight to nine times per year and that it stays in place for one to two months, but he did not take medication for these pains.  The Veteran underwent an x-ray of his spine during this examination that showed there was minimal degenerative disease in the lower thoracic region, mild degenerative disease at C5-6, and the L5-S1 disc space was narrower than the preceding disk spaces which was commonly developmental.  The October 1997 VA examiner diagnosed him with cervical and thoracic DDD and low back pain without objective findings.  

The Board notes that the claims file contains numerous additional lay complaints of painful symptoms associated with the cervical and thoracic spine after the October 1997 VA examination, including the Veteran's statements during the December 2014 Board hearing.  Moreover, the claims file also contains VA medical records and radiology reports after the October 1997 VA examination that routinely showed that the Veteran suffered from a cervical and thoracic spine disability.  Specifically, during the most recent VA examination for his spine in June 2010, the examiner concluded that the Veteran had DDD of the C5-6 and C6-7, but without evidence of radiculitis or radiculopathy; however, the examination of the thoracolumbar spine was normal.  

Given the aforementioned evidence, the Board concludes that the evidence in the record is at least in equipoise as to whether the Veteran's cervical and thoracic DDD was caused by service and is otherwise etiologically related to service.  While his service treatment records do not contain evidence of a motor vehicle accident, the Board acknowledges the Veteran's credible lay statements that he began to experience symptoms of neck and back pain following such an accident in 1991.  Moreover, the Board notes that he has consistently maintained that his cervical and thoracic disability was due to this accident since May 1994.  

Additionally, the Board notes that the claims file does not contain a negative medical nexus opinion concerning this disability.  While the June 2010 VA examiner provided an impression of the Veteran's spine disability, he did not provide a medical opinion as to the etiology of the cervical and thoracic DDD.  Thus, on the one hand, the claims file contains credible lay evidence contending that the cervical and thoracic symptoms onset in service following a motor vehicle accident, while on the other hand, it lacks medical evidence showing that the current disability is not related to the in-service injury, namely, the motor vehicle accident.  The Board concludes that this balance of evidence in the claims file is significant, especially when coupled with the fact that the Veteran has continuously reported symptoms and sought treatment for pain associated with his cervical and thoracic spine post-service.  

Thus, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's cervical and thoracic DDD was caused by service and is otherwise etiologically related to service.  After applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

UTI

The Veteran contended that his UTI disorder, previously claimed as urological issues, is related to military service, including as due to an undiagnosed illness from his service in the Persian Gulf War.  

Pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, he is a Persian Gulf Veteran.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as 
"a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

Turning to the evidence of record, the Board notes that a June 1984 service treatment record showed that the Veteran had a urinary infection for one week, and he was noted as complaining of a light discharge that was clear in color and itching in his groin.  The physician noted that no microscopic organisms were seen; however, moderate epithedial cells were present.  In February 1986, the Veteran had a repair performed for a penile lesion during which the physician noted that the Veteran had torn foreskin with a secondary bacterial infection.  Another service treatment record indicates that the physician was attempting to rule out gonococci as a possible diagnosis.  In December 1989, the Veteran was reported as having greenish discharge for three days and post-voiding incontinence.  In September 1992, the Veteran saw a physician because of complications in his urinary tract, and he complained of clean urethral discharge, with occasional tingling and feeling of incomplete voiding.  His urinalysis was clear and upon examination, the physician determined that his penis and testicles were normal and that he did not have a hernia.  Lastly, the Veteran's service treatment records include several medical notations and records indicating that he had a cyst removed from his scrotum in 1991, and he was reported as having post-voiding penile discomfort for which he was treated with medication for chronic prostatitis. 

A March 2007 private surgical operative report showed that the Veteran underwent a cystoscopy and visual internal urethrotomy after which he was diagnosed with multifocal deep bulb urethral stricture disease, bladder outlet obstruction prostate, pseudofollicular hemorrhagic prostatitis (bladder neck).  The Veteran had a private computed tomography (CT) examination in May 2007 which showed that he had a mild prominence in size of the prostate gland and a one centimeter right adrenal nodule which most likely represented an adrenal adenoma.  

In March 2010, the Veteran filed the present claim for entitlement to service connection for urological issues.  He was afforded a VA examination in June 2010 during which the examiner noted an instance of treatment in his service treatment records, and the Veteran reported that although he saw a private urologist in 2007 and underwent a medical procedure, he was currently not being treated or followed by a urologist since 2007.  The examiner noted that the Veteran did not have a history of any of the following: abnormal flow, urgency, hesitancy, testicular pain, erectile dysfunction, genital lesions, urethral discharge, flank pain, hematuria, stones, urinary frequency, nocturia, urinary incontinence, dialysis, obstructive voiding, or repetitive urinary tract infections.  However, the examiner noted that the Veteran had a history of dysuria and scrotal mass.  

After reviewing the Veteran's private and service medical records, as well as VA records, the examiner opined that the Veteran's UTI was not caused by or a result of military service.  The examiner reasoned that the Veteran had documentation of treatment of a UTI in June 1994 for which he was treated with medication for one week.  The examiner acknowledged the Veteran's statements that he had continuous problems with this disorder since leaving the military, that he had seen a private urologist, and that he had a medical procedure in 2007.  Moreover, the examiner considered the Veteran's statement that his wife would receive vaginal infections as a result of intercourse and that he and his wife were both treated with antibiotics for these symptoms.  Ultimately, the examiner reasoned that since the Veteran had no treatment or follow-up since 2007, it was unlikely that the isolated UTI in 1994 resulted in the genitourinary problems in 2007.  

In a May 2011 statement in support of his claim, the Veteran contended that he had sexual and urinary issues stemming from service.  Likewise, during the December 2014 Board hearing, he contended that his urinary symptoms had continued since service.  He alleged that he initially attended free clinics for this disorder after leaving service, but that he started seeing a urologist for it, thereafter.  He stated that he had a surgery performed in 2006 or 2007 and that the urologist told him that the surgery was needed because this disorder was untreated for a long time.  Lastly, he alleged that the symptoms of this urinary disorder have started to come back, presently.

Initially, the Board notes that the Veteran's genitourinary symptoms have been identified and properly diagnosed throughout his medical history, including diagnoses of UTI, scrotal cyst, and multifocal deep bulb urethral stricture disease. Moreover, the Veteran's service treatment records indicate numerous treatment for genitourinary disorders and symptoms prior to his deployment in the Persian Gulf War.  Thus, the provisions dealing with undiagnosed illnesses are inapplicable in this case.  See 38 U.S.C.A. § 1113, 1117, 1118; see also 38 C.F.R. 3.317.

Apart from the Veteran's short statement during the December 2014 Board hearing, the record does not contain any evidence indicating that the Veteran has any current symptoms or diagnoses of a genitourinary disorder.  In fact, the June 2010 VA examiner noted that the Veteran had not had treatment since 2007 for this disorder.  However, assuming that the Veteran's currently does have such symptoms, the Board concludes that the Veteran's current UTI disorder, or any other urological disorder or symptoms, are not etiologically related to military service.  

The Veteran has contended that his UTI disorder, including any other genitourinary symptoms, was related to his military service, specifically, his time in the Persian Gulf War.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).

While the Board acknowledges the Veteran's contentions, the Board concludes that the medical evidence of record is of greater probative value in determining whether the Veteran's UTI disorder was caused by his military service.  In this case, the June 2010 VA examiners' opinions are competent and they are the most probative evidence on the issue of etiology of any genitourinary disorders because the claims file does not contain any other medical nexus opinion on this subject and because of the VA examiners' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  Thus, the Board concludes that the Veteran's current UTI disorder, or any other urological disorder or symptoms, is not etiologically related to military service.

Therefore, as the preponderance of the evidence is against service connection for a UTI disorder, previously claimed as urological issues, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Constipation

The Veteran contended that his constipation, with symptoms of diarrhea and gas, is related to military service, including as due to an undiagnosed illness from his service in the Persian Gulf War.  

His service treatment records contain two instances in March 1992 in which he complained of stomach pains that had lasted for two months.  The Veteran reported that he had nausea and vomiting at the start, and that he had flatulence that was painful.  The physician noted that the Veteran had been part of Desert Shield and that the Veteran complained of intermittent abdomen pain while in Germany.  The Veteran was diagnosed with epigastric irritation and diarrhea.  A week later, the Veteran was again seen for a follow up during which the physician concluded that his gastric irritation had improved. 

In February 2010, the Veteran filed the present claim for service connection for constipation, diarrhea, and constant gas, and he stated that these symptoms occurred since his return from Gulf War service.  In June 2010, he was afforded a VA examination for this disorder during which the examiner noted that the Veteran did not have a history of the following: nausea, vomiting, diarrhea, indigestion, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, jaundice, fecal incontinence, post-pradial symptoms after ulcer surgery, hematemesis, melena, pancreatitis, and gallbladder attacks.  However, the examiner did note that the Veteran had a history of constipation, heartburn, and abdominal pain which was sharp and occurred four to five times per week.  

After reviewing the Veteran's private and service medical records, as well as VA records, the examiner opined that the Veteran's constipation was not caused by or a result of military service.  The examiner reached this conclusion because there was no documentation of constipation in his service treatment records, and that the Veteran has only self-treated his constipation with diet, occasional colon cleansing, and without the use of medications.  He also noted that the Veteran contended that he went to a doctor, but there was no record of this, and that the Veteran had never gone for a gastrointestinal evaluation.  

A March 2011 VA medical record showed that the Veteran had gone to the emergency room in March 2011 and was treated for gas, that he was seen at a private hospital where blood in his stool was noted, and that he tested positive for H. Pylori that same month.  The Veteran had a colonoscopy performed in March 2012 which showed a hyperplastic polyp.  During the December 2014 Board hearing, the Veteran contended that he still has symptoms of constipation, acid reflux, and abdominal pain.

Initially, the Board notes that the Veteran's constipation has been identified and properly diagnosed throughout his medical history, including symptoms of gas and diarrhea.  Thus, the provisions dealing with undiagnosed illnesses are inapplicable in this case.  See 38 U.S.C.A. § 1113, 1117, 1118; see also 38 C.F.R. 3.317.

The Veteran has contended that his constipation, including symptoms of gas and diarrhea, was related to his military service, specifically, his time in the Persian Gulf War.  The Board notes that lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1376-77.  Moreover, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  However, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462; see also 38 C.F.R. § 3.159(a)(2).

Although the Board acknowledges the Veteran's contentions, the Board concludes that the medical evidence of record is of greater probative value in determining whether his constipation was caused by his military service.  In this case, the June 2010 VA examiners' opinions are competent and they are the most probative evidence on the issue of etiology of any constipation disorder because the claims file does not contain any other medical nexus opinion on this subject and because of the VA examiners' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  

While the Board notes that one service treatment record from March 1992 contains a mention of constipation, this symptom was attributed to gastric irritation, which had improved a week later.  The record does not contain any other evidence relating to these symptoms until 2007.  Moreover, VA and private medical records following the June 2010 VA examination did not mention any current symptoms of constipation.  In light of all evidence of record, the Board concludes that the Veteran's constipation, including symptoms of diarrhea and gas, is not etiologically related to military service.  

Therefore, as the preponderance of the evidence is against service connection for constipation, to include symptoms of diarrhea and gas, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Heart Disability

The Veteran contended that his heart disability, to include symptoms of chest pain and palpitations, is related to military service, including as due to an undiagnosed illness from his service in the Persian Gulf War.  

His service treatment records include an emergency care and treatment record from 1988 in which he complained of chest pain for 1.5 weeks.  The Veteran reported that he had chest pain from a fall and that he hurt his ribs.  The physician assessed him as having a contusion to the left chest to rule out a fracture.  

In May 2003, the Veteran underwent a treadmill stress test at a private hospital.  The impression of this test was that it was a negative maximal treadmill test within ten percent of maximum predicted heart rate, and that the Veteran was not symptomatic with chest discomfort.  The physician noted that he had good exercise tolerance for his age.  A January 2006 private chest x-ray revealed that the heart size and pulmonary vascularity were normal, that there was no acute infiltrates or atelectasis, and the impression was that there was no acute disease. 

A November 2008 private CT report of his thorax showed that he had extensive left pulmonary emboli, and a probable tiny right upper lobe pulmonary emboli.  In August 2009, the Veteran was admitted for an outpatient cardiac cauterization, and his final discharge diagnoses were palpitations, mild coronary artery disease, and pulmonary embolism.  A report from this procedure noted that the Veteran had a pulmonary embolism in 2008.  

In February 2010, he filed a claim for chest pain and palpitations, and stated that these symptoms onset after his military service.  During a June 2010 VA examination for mental disorder, he reported to the examiner that he has had panic attacks including an instance in which he felt a tightness in his chest and thought that he was having a heart attack.  He was taken to the hospital and kept overnight.  The doctors reportedly told him that these symptoms were stress related, not cardiac related. 

During another June 2010 VA examination, the Veteran reported that his chest pain and heart palpitations onset ten years prior and that he noticed fluttering in his chest followed by extremely bad headaches that resolved.  The Veteran indicated his belief that he was given agents that caused these issues, such as Anthrax shots, gamma globulin, and nerve pills.  He reported that he had a heart cauterization performed in 2009 and that he was placed on Lipitor.  The examiner noted that the symptoms had improved since onset, that he did not have any current treatment for this disorder, and that the disorder occurred after active service.

After performing a physical examination and reviewing the Veteran's private, service, and VA records, this examiner opined that his chest pain and heart palpitations were not caused by or a result of agents given while on active duty.  The examiner explained that there has been no research to support his complaints that Anthrax shots, gamma globulin, and nerve pills caused such symptoms.  The examiner also noted that the Veteran had been unable to provide the specifics of when and where his heart issues were addressed.  

A March 2011 VA progress note showed that the Veteran reported being admitted into the hospital in March 2011 to rule out a heart attack.  He also indicated that a cardiac work-up from this incident was negative.  An August 2012 VA emergency department note showed that the Veteran complained of chest pain and that he presented with usual pain chest pain characterized as tightness but that he was concerned with palpitations and dizziness.  A CT of his chest revealed no evidence of pulmonary embolism or deep venous thrombosis.  He was diagnosed with chest pain not otherwise specified (NOS).  

The Veteran again sought treatment from VA medical staff for chest pain in September 2012 and February 2013 with just a diagnosis for chest pain.  In January 2013, a VA doctor performed a rheumatology consultation by reviewing the pertinent medical records, but without examining the Veteran.  The physician noted that pleurisy is certainly a component of many rheumatic diseases; however, he noted that the Veteran's medical chart did not show much objective evidence of pleural inflammation, and he opined that it was unclear that the Veteran had pleural inflammation.  The physician noted that the Veteran has atypical chest pain that was previously evaluated by cardiology and neurology departments, and that his blood pressure was occasionally elevated.  The physician also noted that the Veteran's recent plasma myoglobin was elevated on several occasions without a clear explanation, and that the most common metabolic cause of recurrent myoglobinemia was carnitine palmitoyltransferase II deficiency, but that toxic injury of all sorts were also causative.  

In March 2013, the Veteran again sought treatment from a VA doctor for chest palpitations, and after performing an ischemic workup, the physician found atypical chest palpitations, but an essentially normal cauterization in 2009.  The physician noted that the Veteran had stable hypertension, that he was a smoker, and that he was obese.  Later in March 2013, VA staff contacted the Veteran to discuss his CT scan and echo results, and the Veteran stated that he continued to have daily episodes of chest palpitation, and the VA staff member noted that this was atypical of ischemic origin because the palpitation occurred unpredictably and did not respond to nitrates.  

In light of the aforementioned evidence, the Board concludes that the Veteran's heart disability, to include symptoms of chest pain and palpitations, qualifies as a medically unexplained chronic multisymptom illness, and is thus etiologically related to military service.  While the record contains a negative nexus opinion regarding the etiology of the Veteran's heart disability from a VA examiner in June 2010, it is clear that this examiner did not review all of the VA treatment records in the claims file that are pertinent to the Veteran's claim, specifically, treatment records from 2011, 2012, and 2013.  In particular, the Veteran's recent treatment at VA hospitals in 2011, 2012, and 2013 showed that the Veteran has had numerous instances where his symptoms of chest pain and palpitations were treated, but without a proper diagnosis for the cause of these symptoms.  Moreover, these symptoms manifested as chronic pain and palpitations that deal with his cardiovascular and respiratory systems.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

Thus, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's heart disability, to include symptoms of chest pain and palpitations, qualifies as a medically unexplained chronic multisymptom illness, and is thus etiologically related to military service on a presumptive basis.  After applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Bilateral Knee Disorder

During the December 2014 Board hearing, the Veteran contended that he hurt his knees in the military while jumping out of airplanes and from wear and tear of being in the military; however, he commented that his knees blew out after he got out of the military.  

His service treatment records include only one complaint related to his knees from June 1984 when he was seen for a lump on his right knee that occurred while paying softball.  The physician noted that the Veteran had a severe contusion to the right leg, but that the x-ray of the right knee and leg was negative with no effusion, and his ligaments were stable.  

The claims file does not contain any evidence concerning the Veteran's knees until November 2008 during which time he had was seen by a private orthopedic doctor for bilateral knee pain.  The Veteran indicated to the doctor that he was playing basketball in November 2008 when he was jumping and felt a snap in his right knee and felt pain when he was in the air.  He came down awkwardly on his right knee and landed awkwardly on his left leg as well.  The private physician performed x-rays of his knees and provided an impression of bilateral knee patellar tendon ruptures.  

An April 2009 private orthopedics progress note indicated that the Veteran had a bilateral quad tendon repair performed in November 2008 with arthrofibrosis of the right knee.  Several private records from 2009 indicated that the Veteran had difficulty with knee range of motion and physical therapy following this 2008 surgery, and that he required additional surgery and knee manipulation to correct these complications.  Several private records from 2010 also indicated that the Veteran was seeing a private physician due to these complications, and a May 2010 VA x-ray report showed that he had changes in his knees suggestive of prior injury to the patella.   

The Veteran filed the present claim for service connection for a bilateral knee disorder in March 2010.  He was afforded a VA examination for his knees in June 2010 during which the examiner took down the Veteran's history regarding his knees and performed a physical examination.  The Veteran reported and the examiner noted that the injuries to his knees occurred in 2008, that he has had multiple procedures on his knees since November 2008 including bilateral patellar tendon repair, knee manipulations, and lysis of adhesions to improve motion.  The examiner's impression was that the Veteran had bilateral knee status post patellar tendon repair with residual pain and decreased motion, and mild bilateral patellofemoral arthritis.  Finally, the examiner opined that his current knee conditions are related to the injury he suffered in 2008 and not related to an injury suffered while in service.  

Initially, the Board notes that there is no indication in the record that the Veteran's mild bilateral patellofemoral arthritis occurred during service, or that it manifest to a degree of 10 percent or more within one year after the date of separation from service.  In fact, the first instance of such a diagnosis was in June 2010.  Thus, the presumptive provisions associated with chronic diseases do not apply.  See 38 U.S.C.A. §§ 1101, 1112, 1113; see also 38 C.F.R. §§ 3.303, 3.307, 3.309. 

After considering the Veteran's testimony, his one complaint of knee pain in his service treatment records from 1984, the many years from separation from service until he sought treatment for bilateral knee pain in November 2008, the self-reported injury to both of his knees while playing basketball in November 2008, and the June 2010 VA examiner's nexus opinion stating that his current bilateral knee disorder is due to his basketball injury in November 2008, the Board concludes that his current bilateral knee disorder is not etiologically related to military service.  Although another plausible explanation is what the Veteran provided during the December 2014 Board hearing, i.e. that his current bilateral knee disorder is due to wear and tear from service and jumping out of airplanes, the Board has determined that its conclusion is more in keeping with the record as a whole. 

Therefore, as the preponderance of the evidence is against service connection for a bilateral knee disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in February 2010 and March 2010, prior to the initial adjudications of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records and records of private and VA treatment.  The duty to assist was further satisfied by VA examinations in April 1998, March 2012, and three examinations in June 2010, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  

The Board notes that the Veteran's claims to reopen entitlement to service connection for cervical and thoracic DDD and a skin disorder have been granted, and thus, no additional duties of notice or assistance are required.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of his claims to entitlement to service connection for cervical and thoracic DDD, a UTI, constipation, a heart disability, and a bilateral knee disorder.  Thus, no further notice or assistance is required for these claims.


ORDER

New and material evidence having been received, the claim to entitlement to service connection for cervical and thoracic DDD is reopened, and to that extent only, the appeal is granted. 

New and material evidence having been received, the claim to entitlement to service connection for a skin disorder, to include seborrheic dermatitis/folliculitis, skin rash, and hair bumps as due to an undiagnosed illness, is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for cervical and thoracic DDD is granted.

Entitlement to service connection for a UTI, previously claimed as urological issues, is denied. 

Entitlement to service connection for constipation, to include symptoms of diarrhea and gas, is denied. 

Entitlement to service connection for a heart disability, to include symptoms of chest pain and palpitations, is granted. 

Entitlement to service connection for a bilateral knee disorder is denied. 


REMAND

The Board must remand the issues of entitlement to service connection for a skin disorder, acid reflux, abdominal pain, headaches, and sleep apnea for additional evidentiary development.  

In regards to the Veteran's skin disorder claim, the Board notes that the June 2010 VA examiner did not provide a rationale for her opinion that that the Veteran's seborrheic dermatitis was not caused by or a result of military service.  While the examiner recounted when the Veteran was seen in service for skin rashes and skin related symptoms, and she also indicated that the Veteran did not currently have any rashes and no treatment was in progress, she did not explain why the Veteran's claimed skin disorder, to include seborrheic dermatitis/folliculitis, skin rash, and hair bumps as due to an undiagnosed illness, was not caused by or a result of military service.  Additionally, the claims file does not contain a nexus opinion as to the etiology of the Veteran's skin disorder, if any.  Thus, the issue must be remanded to ascertain whether the Veteran's skin disorder is caused by or a result of military service, to include as due to an undiagnosed illness.   

Likewise, the Board notes that the issues of service connection for acid reflux, to include GERD, and abdominal pain must be remanded because the June 2010 VA examiner did not provide an adequate nexus opinion concerning the acid reflux claim, and the Board concludes that the claim for abdominal pain is inextricably intertwined with that claim.  Specifically, the VA examiner concluded that the Veteran's GERD was not caused by or a result of military service because there was no documentation of treatment while on active duty, and because the Veteran has not seen a provider or received treatment other than self-care with over the counter medications.  However, the Board notes that since this VA examination, the Veteran was diagnosed with GERD following an Esophagogastroduodenoscopy procedure in July 2012 at a VA hospital.  This procedure found a normal esophagus, normal duodenum, but moderately severe erosive gastritis in the antrum.  The indications were GERD, moderately severe pain (described as sharp) in the left upper quadrant of the abdomen, and the Veteran stated that this pain had been occurring once per day.  Therefore, the Board must remand these issues to determine whether the currently diagnosed acid reflux, to include GERD, is etiologically related to his military service and to determine whether the Veteran's abdominal pain is related to his acid reflux, to include GERD.

Following the Board's granting of service connection for cervical and thoracic DDD and a heart disability above, the issue of entitlement to service connection for headaches must be remanded to determine whether his headaches are etiologically related to his service-connected disability of cervical and thoracic DDD.  The Board notes that the claims file includes several VA and private records following the June 2010 VA examination showing nerve studies.  These documents also reference neurologic findings associated with his headaches.  Moreover, the Veteran has maintained throughout the appeal that his headaches are related to his motor vehicle accident in service and that they are brought on in conjunction with neck and back pain and his heart disability. 

Lastly, the Board must remand the issue of service connection for sleep apnea because the record does not contain an adequate nexus opinion for this issue.  Specifically, the June 2010 VA examiner opined that his sleep apnea was not caused by or a result of his inability to sleep and snoring while on active duty in large part because the Veteran did not have objective evidence that a sleep study was performed and that he was diagnosed with sleep apnea.  However, the Board notes that the record includes a December 2005 private sleep study in which the Veteran was diagnosed with snoring with obstructive sleep apnea of a mild to moderate degree with an apnea/hypopnea index of 13 events per hour with mild arterial oxygen desaturation and a very short daytime sleep onset latency of 30 seconds and a mildly shortened REM sleep onset latency of 55 minutes.  Thus, the Board must remand the issue of service connection for sleep apnea for another VA examination to determine whether the currently diagnosed sleep apnea is etiologically related to the Veteran's military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Request and schedule the Veteran for a VA examination for his claimed skin disorder, to include seborrheic dermatitis/folliculitis, skin rash, and hair bumps as due to an undiagnosed illness, with an appropriate examiner.  After reviewing the entire claims file, the examiner should diagnose the Veteran's skin disorder, if possible, and if any disorder is present, the examiner should state whether any diagnosed condition was at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or a result of military service.

The examiner should specifically offer an opinion as to whether the Veteran has any current symptoms, whether those symptoms are associated with any diagnosed disorder, and whether those current symptoms, diagnosed or not, are related to the Veteran's military service, including his service during the Persian Gulf War.  The examiner should provide a detailed rationale for all opinions and conclusions expressed. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

2.  Request and schedule the Veteran for a VA examination for his currently diagnosed acid reflux, to include GERD, and abdominal pain as due to an undiagnosed illness with an appropriate examiner.  After reviewing the entire claims file, the examiner should opine whether the Veteran's acid reflux disorder, to include GERD, was at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or a result of military service.  

Moreover, the examiner should opine whether the Veteran's claimed abdominal pain was at least as likely as not caused by or a result of military service, or whether his claimed abdominal pain is aggravated by his acid reflux disorder, to include GERD.  

Additionally, the examiner should provide an opinion whether the Veteran's claimed abdominal pain is due to an undiagnosed illness resulting from the Veteran's service in the Persian Gulf War.  The examiner should provide a detailed rationale for all opinions and conclusions expressed. 


3.  Request and schedule the Veteran for a VA examination for his claimed headache disorder with an appropriate examiner.  After reviewing the entire claims file, the examiner should diagnose the Veteran's headache  symptoms, if any are present, and should state whether any diagnosed condition was at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or a result of military service, or aggravated by any of the Veteran's service-connected disabilities, including his cervical and thoracic DDD and heart disability.

The examiner should specifically offer an opinion as to whether the Veteran has any current painful symptoms associated with his head or his neurological systems, whether those symptoms are associated with any diagnosed disorder, and whether those current symptoms, diagnosed or not, are related to the Veteran's military service, including his service during the Persian Gulf War.  The examiner should provide a detailed rationale for all opinions and conclusions expressed. 

4.  Request and schedule the Veteran for a VA examination for his claimed sleep apnea disorder, to include as due to an undiagnosed illness, with an appropriate examiner.  After reviewing the entire claims file, the examiner should opine whether the Veteran's currently diagnosed sleep apnea was at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or a result of military service, including his service during the Persian Gulf War.  The examiner should provide a detailed rationale for all opinions and conclusions expressed. 

5.  After completing all indicated developments above, readjudicate the claims for entitlement to service connection for a skin disorder, acid reflux, abdominal pain, headaches, and sleep apnea in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


